Name: Commission Decision No 1400/82/ECSC of 1 June 1982 amending Decision No 588/80/ECSC in respect of retrospective Community surveillance in respect of the importation and the exportation of certain iron and steel products covered by the ECSC Treaty and originating in certain non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-08

 Avis juridique important|31982S1400Commission Decision No 1400/82/ECSC of 1 June 1982 amending Decision No 588/80/ECSC in respect of retrospective Community surveillance in respect of the importation and the exportation of certain iron and steel products covered by the ECSC Treaty and originating in certain non-member countries Official Journal L 157 , 08/06/1982 P. 0010 - 0010*****COMMISSION DECISION No 1400/82/ECSC of 1 June 1982 amending Decision No 588/80/ECSC in respect of retrospective Community surveillance in respect of the importation and the exportation of certain iron and steel products covered by the ECSC Treaty and originating in certain non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas by Decision No 588/80/ECSC (1), as last amended by Decision No 1998/81/ECSC (2) and extended for 1982 by Decision No 3753/81/ECSC (3), the Commission instituted a retrospective Community monitoring system in respect of imports into and exports from the Community of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community; Whereas the recent trend of trade flows provides grounds for adding five new products to the list of products listed in Annex I to Decision No 588/80/ECSC, HAS ADOPTED THIS DECISION: Article 1 The following products are hereby added to Annex I to Decision No 588/80/ECSC: 1.2.3 // // // // CCT heading No // NIMEXE code // Products // // // // 73.09 // 73.09-00 // Universal plates of iron or steel // 73.13 B III // 73.13-50 (a) // Sheets and plates not further worked than burnished, polished or glazed // 73.13 B IV d) 3 aa) // 73.13-82 // Sheets and plates of a thickness of less than 0;50 mm, electrolytically coated with chrome oxides or with chrome and chrome oxides, the thickness of the coating not exceeding 0;05 micrometre, whether or not varnished, lacquered and/or printed // 73.13 B IV d) 3 bb) 33 // 73.13-87 (a) // Sheets and plates, aluminium coated // 73.15 B VII a) 1 // 73.75-11 // Electrical sheets and plates with a watt-loss, regardless of thickness, of 0;75 watt or less // // // (a) For certain statistical purposes may be treated as sheets of less than 3 mm in thickness. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 65, 11. 3. 1980, p. 11. (2) OJ No L 194, 17. 7. 1981, p. 22. (3) OJ No L 374, 30. 12. 1981, p. 16.